Citation Nr: 0313655	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  94-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for chronic bilateral 
upper extremity disability due to Agent Orange exposure.

2.  Entitlement to service connection for chronic bilateral 
lower extremity disability due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

When the veteran's case was before the Board in May 1998, the 
issues on the title page were remanded to the RO for 
additional development.  The case was returned to the Board 
in June 2003 for further appellate consideration.


REMAND

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As noted above, the veteran's case was remanded to the RO in 
May 1998.  The RO completed the directed development and 
issued a supplemental statement of the case in September 
2001.  Although additional pertinent evidence has been 
received since then and the veteran has not waived his right 
to have this evidence considered by the RO, the additional 
evidence has not been the subject of a supplemental statement 
of the case.  

The Board also notes that in an October 2002 letter, the 
veteran indicated that he carried a current diagnosis of 
peripheral neuropathy and that a VA provider had made this 
diagnosis.  The veteran's statement raises the possibility 
that there are outstanding VA treatment records that should 
be associated with the claims folders.  

Finally, the Board notes that the Board member who presided 
at the veteran's February 1998 hearing has retired.  
Therefore, the veteran must be afforded an opportunity for 
another Board hearing before the Board decides this appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain from the veteran 
the names and addresses of any VA and non-VA 
medical care providers who might have 
additional evidence supportive of his 
claims.  After securing any necessary 
release(s) from the veteran, the RO should 
attempt to obtain copies of all identified 
records not currently associated with the 
claims folders.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative an 
appropriate opportunity to respond.  

4.  In addition, if the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
determine if the veteran desires another 
Board hearing and, if so, the type of 
Board hearing desired.  If the veteran 
elects a video conference hearing or a 
travel Board hearing, the RO should 
schedule the desired hearing.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




